Citation Nr: 1442043	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 10 percent for chronic obstructive pulmonary disease (COPD), inclusive of asthmatic bronchitis. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from August 1972 to August 1987.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim for a rating higher than 10 percent for his COPD, inclusive of asthmatic bronchitis, also a petition to reopen his claim of entitlement to service connection for hypertension, as well as his claim of entitlement to service connection for alcohol dependence.

In February 2014 the Board also denied his claim for service connection for alcohol dependence, but instead reopened and remanded his claim for hypertension so the claim could be further developed.  The Board also remanded his claim for a rating higher than 10 percent for his COPD, inclusive of the asthmatic bronchitis.


FINDINGS OF FACT

1.  Throughout the course of this appeal, pulmonary function tests (PFTs) have shown the Veteran's respiratory disability is manifested by a forced expiratory volume in one second (FEV-1) of 95 to 111 percent predicted, a forced vital capacity (FVC) of 84 to 104 percent predicted; a ratio of the two (FEV-1/FVC) of 89 percent predicted, and a diffusion lung capacity of carbon monoxide (DLCO), single breath (SB), of 105 percent predicted.

2.  It is not shown that his hypertension began during his service, within a year of his discharge, or that it is otherwise related or attributable to his service.



CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for the COPD, inclusive of asthmatic bronchitis.  38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6603 (2013).

2.  The hypertension was not incurred in or aggravated by the Veteran's service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

To this end, in a March 2009 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence he needed to submit versus the information and evidence VA would obtain for him.  The letter also provided information pertaining to the assignment of a disability rating and an effective date (which are the "downstream" issues in a claim for service connection), as well as the type of 

evidence impacting those determinations, consistent with the holdings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  So no further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records concerning these claims.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private medical records.  Also of record and considered are written statements the Veteran provided personally, as well as those of his representative.  There is no suggestion of additional records or other evidence still needing to be obtained.

As well, the Veteran has been afforded the appropriate VA examination.  Indeed, pursuant to the Board's February 2014 remand, he was provided another VA examination reassessing the severity of his service-connected COPD and to obtain a medical nexus opinion regarding the etiology of his hypertension.  The VA examination is adequate because it was factually informed, medically competent, and responsive to the claims in terms of addressing the determinative issues.  38 C.F.R. § 4.2 (2013); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds there was compliance, certainly substantial compliance, with the February 2014 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Increased Rating for the COPD

The Veteran asserts that a higher rating is warranted for this service-connected disability.  He has a 10 percent rating under 38 C.F.R. § 4.97, DC 6603, which concerns pulmonary emphysema.  Disabilities under this Code (also DC 6600 for chronic bronchitis and DC 6602 for bronchial asthma), in turn, are evaluated under the General Rating Formula for Diseases of the Trachea and Bronchi and require application of the results of PFT.


Under this formula, a 100 percent evaluation is warranted if the FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/ FVC is less than 40 percent, or the DLCO (SB) is less than 40-percent predicted, or the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale (right heart failure), or there is right ventricular hypertrophy, or there is pulmonary hypertension (shown by echo or cardiac catheterization), or; there is an episode(s) of acute respiratory failure, or the Veteran requires outpatient oxygen therapy. 

A 60 percent evaluation is warranted if the FEV-1 is 40- to 55-percent of predicted, or if the FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40 to 55 percent of predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit),. 

A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 percent of predicted.

A 10 percent evaluation is warranted if the FEV-1 is 71 to 80 percent of predicted, or the FEV-1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 66 to 80 percent of predicted.

To determine the extent of his respiratory impairment, the Veteran was afforded a VA compensation examination in July 2009.  He reported that he worked in housekeeping.  He stated that he got short of breath when performing tasks, including buffing floors or cutting grass.  It was noted that he had smoked a package of cigarettes a day for the past 37 years.  He said that he was doing pretty well and occasionally used his grandchildren's albuterol, if needed.  He added that he had a productive cough every now and then and could walk 100 yards before showing signs of dyspnea on exertion.  He reported his last wheezing was six months prior and that he had no periods of incapacitation.  He further indicated he had no then current treatment for his disability.

On objective physical examination, he had a normal FVC (104%); a normal FEV1/FVC; a normal FEV1 (111%); and his lung volume indicate was normal (TLC = 104%).  In addition, the examiner indicated the Veteran had no upper airway obstruction and DLCO was in the lower limits of normal.  The examiner further noted that the overall impression was that the Veteran had normal spirometry, lung volumes and diffusion.  

As already alluded to, the Board remanded this claim in February 2014 for another VA compensation examination because the prior VA examiner did not report the specific percentages predicted for FEV1/FVC and possibly also for DLCO (SB).  The Veteran subsequently had this additional VA compensation examination in March 2014.  He had a pre-bronchodilator FVC of 98% predicted; FEV-1 of 111% predicted; FEV-1FVC of 89%; and DLCO (SB) of 105% predicted.  
His post-bronchodilator readings were:  FVC of 84% predicted; FEV-1 of 95% predicted; FEV-1/FVC of 89%; and DLCO (SB) of 105% predicted.  The examiner stated that no condition could be diagnosed because the Veteran had a normal examination, normal chest X-rays both in 2009 and currently, and normal PFTs both in 2009 and currently.  He also noted the Veteran had no functional limitations.

Accordingly, the Board finds that the evidence of record does not warrant a disability rating higher than 10 percent.  The Veteran had a normal FEV1/FVC, a normal FEV1, a normal FVC and a normal DLCO (SB).  He has had no outpatient oxygen therapy or episodes of acute respiratory failure.  In addition, by his own report, he does not receive regular treatment nor is he currently prescribed medication to treat his disability.  See 38 C.F.R. § 4.97, DC 6603.  Thus, he has not met the requirements for a higher evaluation for his COPD at any time since the year immediately preceding the filing of this increased-rating claim.  Id.

The Board also has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's COPD is inadequate.  A comparison between the level of severity and symptomatology of his disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  As such, an extra-schedular rating is not appropriate.

III.  Service Connection for Hypertension

The Veteran attributes his hypertension to his military service, so believes it, like his COPD, is a service-connected disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct service connection on the merits, there must be competent and credible evidence of (1) current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) relationship or correlation ("nexus") between the disease or injury in service and the disability now being claimed.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), which include hypertension, the Veteran may show continuity of symptomatology since service when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

A review of the Veteran's STRs shows he had normal blood pressure readings at enlistment, during his service, and at separation.

There equally is no indication of elevated blood pressure, certainly not persistently elevated blood pressure suggestive of hypertension, within a year of the Veteran's discharge from service in August 1987, so meaning by August 1988.

VA medical treatment records from many years later, from March 2009 to December 2010, confirm he now has hypertension.  But the question then becomes whether it is the result of his military service or dates back to his service so as to in turn warrant the granting of service connection for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

For medical comment on this purported possibility, he had a VA examination in March 2014 on remand.  The examiner noted blood pressure readings of 132/85, 129/88 and 127/82, so within normal limits.  See 38 C.F.R. § 4.104, DC 7101.  The Veteran nonetheless had been prescribed Spironolactone and Hydrochlorothiazide for his history of hypertension.  The examiner diagnosed essential hypertension and indicated was properly controlled with the current therapy.  The Veteran had no functional limitations or end-target organ damage.  

Regarding the important question of the etiology of this disease, the examiner opined that it was not caused by the Veteran's service so not a service-connected condition.  He noted that a review of the Veteran's STRs showed he was normotensive (i.e., had blood pressure within normal limits) during his entire time in service.  The examiner saw no objective finding to sustain or substantiate the Veteran's claim that his current condition had its clinical onset during his service or was related to any service disease, event or injury.

Consequently, after considering this and the other evidence of record in relation to the applicable statutes and regulations, the Board concludes that service connection for hypertension is not warranted.  While the evidence confirms the Veteran has this claimed condition - albeit effectively controlled with medication - the evidence does not establish the required linkable ("nexus") between his hypertension and his military service.  His STRs show he did not have elevated blood pressure, much less on a persistent basis to suggest hypertension, during his service.  Additionally, the March 2014 VA examiner made particular note of this, which was partly the reason for him disassociating the Veteran's hypertension from his service.  The Veteran has not offered any contrary medical evidence, and hypertension is not the type of condition ("simple" condition rather than medically complex) allowing him to contradict the VA examiner's conclusion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to a rating higher than 10 percent for the COPD, formerly diagnosed as asthmatic bronchitis, is denied.

The claim of entitlement to service connection for hypertension also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


